Citation Nr: 1031296	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-17 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to March 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions  issued in May and August 2004 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2008.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in February 2009.  
After substantial completion of the requested development, the RO 
readjudicated the claim, as reflected by a supplemental statement 
of the case issued in May 2010.  Because the benefits sought 
remain denied, the claims has been returned to the Board for 
further appellate review.
 

FINDINGS OF FACT

1.  The probative medical evidence of record reflects that the 
Veteran has demonstrated at least 45 degrees of forward cervical 
flexion and a combined range of cervical motion of 285 degrees, 
with no evidence of abnormal spinal contour.

2.  The Veteran does not have any neurological impairments 
diagnosed as related to her cervical spine disability.


3.  The probative medical evidence of record reflects that the 
Veteran has demonstrated at least 75 degrees of forward lumbar 
flexion and a combined range of thoracolumbar motion of 200 
degrees, and there is no evidence of abnormal spinal contour or 
an abnormal gait.

4.  No evidence has been presented showing that the Veteran was 
prescribed bed rest to treat incapacitating episodes of back 
pain.

5.  The medical evidence demonstrates that the Veteran has mild 
radiculopathy impacting her bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a cervical spine disability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for the orthopedic manifestations of a lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5242, 5243 
(2009).

3.  The criteria for an additional 10 percent rating for 
radiculopathy of the left leg have been met.   38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).

4.  The criteria for an additional 10 percent rating for 
radiculopathy of the right leg have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to 
respect establishing entitlement to benefits, and a duty to 
assist with development of evidence under 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that 
the Veteran's claims for higher ratings arise from her 
disagreement with the initial evaluations assigned following the 
grant of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction with 
the grant of service connection, additional notice is not 
required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Notice with regard to the Veteran's initial service 
connection claims was satisfied by a letter issued in January 
2004, and pursuant to the Board's February 2009 Remand 
instructions, the Veteran was provided with additional notice 
regarding the criteria for establishing an increased rating, 
including the provisions of applicable rating criteria after 
which the Veteran's claims were subsequently readjudicated.  
Accordingly, the Board concludes that VA's notice requirements 
have been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's VA and private treatment 
records have been obtained, and the Veteran has not identified 
any records that have not been obtained.  The Veteran was also 
provided with several appropriate VA examinations, and she 
testified at a hearing before the undersigned Veterans Law Judge.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 


Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  See 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  See 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern, although 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Spinal disabilities are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever would result in a higher rating.  38 C.F.R. § 
4.71a (2009).  When rating under the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2009).  

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 
60 percent disability ratings are assigned for mild, moderate, 
moderately severe, or severe incomplete paralysis of the sciatic 
nerve, and an 80 percent rating is assigned for complete 
paralysis of the sciatic nerve.  

Regarding the orthopedic manifestations of lumbar and cervical 
spine disability, a 10 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 60 degrees, 
but not greater than 85 degrees; when forward flexion of the 
cervical spine is greater than 30 degrees, but not greater than 
40 degrees; when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not greater 
than 235 degrees; when the combined range of motion of the 
cervical spine is greater than 170 degrees, but not greater than 
335 degrees; when there is muscle spasm, guarding, or localized 
tenderness that does not resulting in abnormal gait or abnormal 
spinal contour; or when there is a vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; when forward flexion of the cervical spine is 
greater than 15 degrees, but not greater than 30 degrees; when 
the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; when the combined range of motion of 
the cervical spine is not greater than 170 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexions 
are zero to 30 degrees, and left and right lateral rotations are 
zero to 30 degrees.  Normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal ranges 
of motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2008).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  

A higher disability evaluation may be warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca, 8 Vet. App. 202.  

The relevant evidence of record includes the Veteran's VA spinal 
examinations, VA treatment records, private treatment records, 
submitted statements, and hearing testimony.

A May 2003 private treatment record notes that the Veteran 
demonstrated full range of lower back motion, with no evidence of 
edema, motor deficits, or sensory deficits.  An October 2003 
private physical therapy treatment record reflects the Veteran's 
report of experiencing shooting pain radiating down her left leg.  
The Veteran demonstrated straight leg raises to 65 degrees 
bilaterally and exhibited tenderness at L4-L5, with more 
tenderness on the right than the left.

The Veteran underwent a VA orthopedic examination in May 2004, 
which included an assessment of her service-connected cervical 
spine disability.  During the examination, the Veteran reported 
experiencing neck pain with flexion.  The examiner noted that the 
Veteran exhibited "excellent" neck extension, normal neck 
rotation of 90 degrees to either side, normal lateral bending to 
45 degrees to either side, and flexion to 75 degrees at which 
pain prevented any further flexion.  The examiner also noted that 
the Veteran demonstrated paravertebral musculature spasm of the 
neck.

In July 2004, the Veteran underwent a VA examination to assess 
the severity of her service-connected lumbar spine disability, 
during which the Veteran reported experiencing constant low back 
pain, which she described as a constant pulling sensation and 
pain that radiated to her right buttocks (which the examiner 
later attributed to the Veteran's now service-connected hip 
bursitis).  On physical examination, the Veteran demonstrated 
active forward flexion limited to 20 degrees and left and right 
lateral bending to 30 degrees, with the severity of the 
limitation of motion attributed to the Veteran's fear of 
exacerbating her lower back disability.  However, the examiner 
noted that the Veteran demonstrated extension to 30 degrees with 
minimal difficulty, and that Veteran did not evidence an antalgic 
gait and was able to sit and stand during the examination with 
minimal difficulty.  Deep tendon reflexes and strength testing 
were normal, and straight leg raising testing was negative.  X-
rays of the Veteran's lumbar spine were interpreted to reveal 
mild degenerative changes of the lumbar spine (as well as mild to 
moderate degenerative changes of the cervical spine).

A December 2004 VA treatment record reflects that the Veteran's 
chronic neck and back pain were assessed as stable, and a June 
2005 VA treatment record reflects the Veteran's report that 
numerous treatment measure have failed to alleviate her lower 
back and neck pain, including use of a TENS unit, physical 
therapy, and numerous medications.  The Veteran also reported 
experiencing pain radiating to her left leg and in both arms.

In the Veteran's substantive appeal, received by VA in June 2005, 
the Veteran reported her cervical and lumbar spine 
symptomatology.  With regard to her cervical spine disability, 
the Veteran reported experiencing pain when moving her neck, 
often having a stiff neck, and that numerous treatment therapies, 
including a cervical collar, use of a TENS unit, and various pain 
medications, have been ineffective in treating her condition.  
With regard to her lumbar spine disability, the Veteran reported 
that her back pain radiates to her lower extremities, and that 
due to the severity of her lower back disability, she wears a 
back brace, uses a TENS unit, and takes anti-inflammatory 
medications and muscle relaxers.  

A July 2005 VA neurological treatment record notes that the 
Veteran evidenced stiffness and tenderness in the neck; however, 
the treating neurologist opined that the Veteran's headaches were 
most likely migraine headaches and not cervocogenic in nature.  A 
subsequent July 2005 VA treatment record reflects the Veteran's 
reports of neck and lower back pain and that her back pain 
radiated to both lower extremities.  On physical examination, the 
Veteran reported tenderness over the paravertebral musculature, 
and straight leg raises were positive at 30 degrees bilaterally.  
After reviewing the results of magnetic resonance imaging (MRI) 
reports of the Veteran's cervical and lumbar spine, the treating 
physician diagnosed the Veteran with cervical and lumbar 
degenerative joint disease, lumbar radiculopathy, and cervical 
and lumbar facet disease and disc bulges.

A March 2006 VA treatment record reflects the Veteran's reports 
of continued neck pain, for which she was administered a nerve 
block.  The treating physician noted that the Veteran had "AP" 
range of motion to 20 degrees and lateral range of motion to 20 
degrees, with full strength and reflexes noted in her upper 
extremities.  A May 2006 VA treatment record reflects the 
Veteran's report of experiencing two episodes of overflow urinary 
incontinence in the prior month and having experienced stress 
incontinence in the past.  A June 2006 VA neurological surgical 
treatment record notes that if the Veteran's incontinence was 
indeed related to spinal lesions, then the incontinence would be 
accompanied by other neurological symptoms, such as radicular 
pain, numbness, weakness, and most likely loss of ankle jerks or 
hyperreflexia and pathological reflexes, as well.

The Veteran underwent a VA spinal examination in July 2007, 
during which she reported a constant dull-aching pain in her 
cervical spine, but no urinary incontinence or impairment, 
numbness, paresthesia, or foot or leg weakness.  The Veteran also 
reported severe, weekly flare-ups of her spinal condition, 
lasting approximately one-to-two days.  On physical examination 
of the Veteran's spinal muscles, the Veteran did not evidence any 
spasm, atrophy, guarding, weakness of the cervical or lumbar 
muscles, but reported tenderness and pain with motion with regard 
to her cervical, but not lumbar, spinal muscles.  The examiner 
noted that the Veteran had a normal gait and no abnormal spinal 
curvature.  The motor, sensory, and reflex examinations revealed 
no abnormalities.  Lasègue's sign (straight leg testing) was also 
negative.  

On range of motion studies for the Veteran's cervical spine, the 
Veteran demonstrated flexion, extension, right and left lateral 
flexion, and right and left lateral rotation from 0 to 45 
degrees, with pain beginning at 40 degrees. On range of motion 
studies for the Veteran's thoracolumbar spine, the Veteran 
demonstrated flexion from 0 to 90 degrees, with pain beginning at 
85 degrees, extension from 0 to 10 degrees, right and left 
lateral flexion from 0 to 20 degrees, with pain beginning at 15 
degrees, and right and left lateral rotation from 0 to 15 
degrees, with pain beginning at 10 degrees.  On all range of 
motion testing, the Veteran did not exhibit any additional loss 
of motion on repetitive testing.  However, the examiner noted 
that the Veteran was unable to move her neck during the directed 
physical examination but that during the course of normal 
conversation, the examiner observed the Veteran moving her head 
up, down, and to the left and right with seemingly little effort.  
The examiner also noted that the Veteran was able to sit without 
problems but reported pain during the physical examination of her 
lumbar spine.

During the Veteran's July 2008 Board hearing, the Veteran 
testified that she cannot move her neck in certain directions and 
has pain that radiates down her right arm and to one of her legs.

In a statement received in June 2009, the Veteran reported that 
the duties of her profession as a high school teacher at a 
business and technology school exacerbates her neck and lower 
back conditions.  The Veteran reported that standing for long 
periods of time while lecturing exacerbates her lower back 
disability and that computer work exacerbates her neck 
disability.  The Veteran also reported that her spinal 
disabilities have made exercising difficult, thereby contributing 
to her significant weight gain and decreased quality of life.

A November 2009 VA treatment record notes that the Veteran had no 
cervical spinous tenderness on palpation, but did report 
tenderness on palpation to the paracervical muscles, which the 
treating medical professional noted were also tight on palpation.  
The Veteran also demonstrated markedly reduced neck range of 
motion, worse on the left, with the Veteran unable to touch her 
chin to her chest.

The Veteran underwent a VA spinal examination in March 2010.  
During the examination, the Veteran reported experiencing 
increased spinal pain, loss of motion, and decreased activity due 
to spinal pain.  The Veteran further reported that she did not 
have a history of urinary incontinence, numbness, paresthesias, 
leg or foot weakness, but reported experiences spasms and non-
radiating pain in her back and neck.  The Veteran also reported 
mild monthly flare-ups of her spinal conditions, lasting one-to-
two hours.  On physical examination, the examiner noted that the 
Veteran had a normal gait, no abnormal spinal curvature, and no 
objective muscular abnormalities of the cervical or lumbar spine 
(including spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness, and normal motor, sensory, and 
reflexes).  Additionally, Lasègue's testing was negative.  On 
cervical range of motion testing, the Veteran demonstrated 
flexion from 0 to 45 degrees, extension from 0 to 40 degrees, 
left and right lateral flexion from 0 to 25 degrees, right and 
left lateral rotation from 0 to 75 degrees, with no objective 
evidence of pain on motion or additional loss of motion on 
repetitive range of motion testing.  On thoraco-lumbar spinal 
range of motion testing, the Veteran demonstrated from 0 to 75 
degrees flexion, extension from 0 to 25 degrees, right and left 
lateral flexion from 0 to 25 degrees, and right and left lateral 
rotation from 0 to 25 degrees, with no objective evidence of pain 
on motion or additional loss of motion on repetitive range of 
motion testing.  

The examiner reviewed radiological studies of the Veteran's 
cervical and lumbar spine, which revealed mild degenerative 
changes of the Veteran's cervical spine and disc space narrowing 
of the Veteran's cervical spine with degenerative changes.  The 
examiner also stated that the Veteran's right upper extremity 
paresthesia is less likely than not related to his cervical spine 
disability, instead noting that it is more consistent with ulnar 
nerve compression at the cubital tunnel.

At the outset of this discussion, the Board notes that during 
both the July 2004 and July 2007 VA examinations, the examiners 
specifically noted a discrepancy between the Veteran's effort 
during range of motion testing and the examiners' perception of 
the Veteran's range of motion during the portion of the 
examination when range of motions were not specifically being 
tested.  Specifically, the July 2004 VA examiner noted that the 
Veteran did not demonstrate full effort during range of motion 
testing based on her reported fear of exacerbating her lower back 
disability, but the examiner observed her sitting and standing 
with minimal difficulty.  Furthermore, the July 2007 VA examiner 
specifically noted that the Veteran's range of motion testing for 
her cervical and lumbar spine and reports of painful movement 
were inconsistent with the examiner's observation of the Veteran 
when these tests were not being conducted, as the Veteran 
demonstrated effortless neck range of motion during normal 
conversation and was able to sit and stand with no observable 
difficulty.  Accordingly, given the examiners' findings, the 
Board concludes that these range of motion testing results are 
inherently unreliable and accordingly will be given little 
probative weight in the Board's analysis.

Moreover, with regard to the cervical range of motion testing 
noted during the Veteran's March 2006 VA treatment, the Board 
finds that the range of motion results were not recorded with 
enough specificity to allow consideration in the instant appeal, 
as the physician's designation of "AP" cervical range of motion 
does not relate whether such motion was extension, flexion, or 
other.

Turning first to the Veteran's cervical spinal disability, the 
Board notes that the Veteran's current 10 percent disability 
rating is assigned pursuant to Diagnostic Code 5003 based on 
evidence of arthritis.  The probative evidence of record does 
not, however, reflect that a basis for awarding a disability 
rating in excess of 10 percent based on any of the applicable 
rating criteria.  The reliable medical evidence of record 
reflects that the Veteran has demonstrated no abnormal spinal 
contour, at least 45 degrees of forward flexion, and at least 285 
degrees of combined cervical range of motion, none of which meet 
the rating criteria for a 20 percent evaluation based on the 
rating criteria for disabilities of the spine.  Additionally, no 
incapacitating exacerbations or episodes due to the Veteran's 
cervical spine disability have been noted.  Furthermore, there is 
no medical evidence that the Veteran has any neurological 
disabilities related to her cervical spinal disability, as the 
Veteran has not been diagnosed with any radiculopathy of her 
upper extremities, and the Veteran's right upper extremity 
neurological impairment has been assessed as ulnar nerve 
compression unrelated to her cervical spine disability.

The Board has considered whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on movement of 
a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  The 
Veteran has indicated that she experiences pain when using her 
neck muscles, such as when she is engaged in computer work, and 
she has reported periodic flare-ups of her cervical spine 
disability.  However, the VA examinations of record have 
repeatedly noted that the Veteran has not demonstrated any 
additional loss after repetitive range of motion testing, and 
while the Veteran undoubtedly experiences pain and loss of 
function due to her service-connected neck disability, the 
credibility of the Veteran's reported flare-ups of her cervical 
spine disability is undermined by examiners' observations that 
clearly infer she was exaggerating her symptoms during the 
physical examination portion of her VA examinations.  
Accordingly, considering the evidence as a whole, the Board noes 
not find that an increased rating is warranted based on evidence 
of functional loss.

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's reports of constant neck pain and stiffness and reports 
of radiating pain to her upper extremities.  The Board further 
acknowledges that the Veteran is competent to report these 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required).  
However, the probative, objective medical evidence of record, 
including range of motion studies and objective physical 
examination findings, do not support a basis for awarding a 
rating in excess of 10 percent.  Moreover, with regard to the 
Veteran's reports of radiating pain to her upper extremities, the 
Board notes that no neurological impairments with regard to the 
Veteran's cervical spine disability have been diagnosed, and the 
Veteran's right upper extremity neurological impairment has been 
assessed as unrelated to her cervical spine disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding 
that lay persons, such as the Veteran, are not medically 
qualified to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation). 

Turning next to the Veteran's lumbar spine disability, the Board 
notes that the Veteran's current 10 percent evaluation is 
assigned based on evidence of functional loss due to pain on use.  
However, the probative, objective medical evidence of record does 
not provide a basis for awarding a 20 percent rating based on the 
rating criteria for the orthopedic manifestations of the 
Veteran's lumbar spine disability.  The probative objective 
evidence of record reflects that the Veteran has demonstrated no 
abnormality in spinal contour or gait, at least 75 degrees of 
forward flexion, and at least 200 degrees of combined 
thoracolumbar range of motion.  Furthermore, there is no evidence 
of record reflecting that the Veteran's lumbar spine disability 
has produced incapacitating episodes of back pain.  

With regard to any neurologic manifestations of the Veteran's 
lumbar spine disability, the Board acknowledges that the Veteran 
reported urinary incontinence in May 2006.  However, a June 2006 
VA treatment record reflects a neurologist's assessment that if 
the Veteran's reported incontinence was indeed related to her 
spinal disability, many other symptoms of such a spinal lesion 
would also be evident.  Moreover, the Veteran denied experiencing 
any neurological-related urinary incontinence at her subsequent 
VA examinations, and there is no medical evidence of record 
affirmatively linking urinary incontinence to the Veteran's 
spinal disability.  Accordingly, the Board concludes that a 
separate rating for urinary incontinence secondary to the 
Veteran's service-connected spinal disability is not warranted.

With regard to the Veteran's reports of experiencing 
radiculopathy of her lower extremities, the Board notes that the 
Veteran has reported experiencing pain radiating to her lower 
extremities on numerous occasions and evidenced positive 
bilateral straight leg raise testing as reflected in October 2003 
and July 2005, and a July 2005 VA treatment record notes a 
diagnosis of lumbar radiculopathy.  While the Veteran's 
subsequent VA examinations note negative straight leg raise 
testing results, the Veteran has been diagnosed with lumbar 
radiculopathy during the instant rating period and has reported 
the symptoms of radiating pain to her lower extremities since the 
time of that diagnosis, including during her 2008 Board hearing.  
Accordingly, this evidence warrants an award of service 
connection for lumbar radiculopathy of the bilateral lower 
extremities.  However, the Board notes that there is no evidence 
to suggest that the Veteran's radiculopathy is any more than mild 
in severity, as straight leg testing subsequent to 2005 has been 
negative; thus, 10 percent ratings are assigned.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  As 
discussed supra in the context of the Veteran's cervical spine 
disability increased rating claim, the Veteran has reported 
flare-ups of her lumbar spine condition; however, the veracity of 
her reports is undermined by examiners' findings that she was not 
demonstrating her best effort during her range of motion testing.  
Furthermore,  no additional loss of motion after repetitive 
motion has been found during any of the Veteran's VA 
examinations.  Accordingly, the Board concludes that the evidence 
of record not reflect a basis for awarding additional 
compensation based on evidence of functional loss.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating the Veteran's lumbar spine 
disability increased rating claim, including the Veteran's 
reports of experiencing exacerbations of her lumbar spine 
disability when standing for long periods of time and her reports 
of pain radiating to her lower extremities.  Indeed, the Board 
has awarded service connection for lumbar radiculopathy of the 
Veteran's lower extremities based, in part, on her reports of 
radiating pain.  However, the Board finds that with regard to the 
orthopedic manifestations of the Veteran's lumbar spine 
disability, the objective medical evidence, as discussed above, 
does not create a basis for awarding a disability evaluation in 
excess of 10 percent.

Extraschedular Consideration

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's cervical and lumbar spine disability increased rating 
claims.   The threshold factor for extraschedular consideration 
is a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disabilities at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provides for additional 
or more severe symptoms with regard to both disabilities than is 
currently shown by the evidence; thus, the Veteran's cervical and 
lumbar spine disability pictures are contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).



ORDER

A rating in excess of 10 percent for a cervical spine disability 
is denied.

A rating in excess of 10 percent for the orthopedic 
manifestations of a lumbar spine disability is denied.

A separate 10 percent rating for radiculopathy of the left leg is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

A separate 10 percent rating for radiculopathy of the right leg 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


